Citation Nr: 1312753	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2001 to February 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in Buffalo, New York.  

In November 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant asserts that service connection is warranted for the Veteran's cause of death.  The Veteran's death certificate reflects that he died in December 2010.  A December 2010 Autopsy report indicates that the cause of death was multiple blunt trauma, pedestrian, struck by motor vehicle.  A Toxicology Report reflects that the Veteran tested positive for ethanol and benzodiazepines.  Dextromethorphan was also detected, but was unconfirmed.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder, with panic disorder and agoraphobia, and headaches and dizziness, residuals of atraumatic brain injury, in addition to other conditions.  He had a total disability rating for compensation purposes based on individual unemployability (TDIU) of 100 percent.

In an October 2012 letter, J.L.B., M.D. stated that he had reviewed the Veteran's medical records.  He stated that the Veteran succumbed to an aortic tear that was sustained after he was struck by a motor vehicle.  At the time, he was noted to have alcohol and cannabinoids on toxicology.  Dr. J.L.B. stated that "the picture is entirely consistent with the ongoing problem of post-traumatic stress disorder secondary to traumatic brain injury.  He had difficulty in coping with real life situations, had headaches, depression, nightmares, flashbacks, tinnitus and multiple somatizations that are all consistent with that underlying cause.  I have to assume that all of these contributed to his chemical dependency issues."  Dr. J.L.B.'s statement indicates that the Veteran may have had chemical dependency issues that were related to his service-connected disabilities.  As noted above, the Veteran had alcohol in his system at the time of his death.  A presumption of intoxication is created by VA Adjudication Procedure Manual, M21-1, Part IV, Chapter 11.04(c)(2), when a person's blood alcohol content (BAC) of 0.08.  M21-1MR, Part III, Subpart v, Chapter 1; see also 23 U.S.C.A. 163 (West 2002) (defining a BAC of 0.08 as a per se violation of driving while intoxicated).  The autopsy report reflects that the Veteran's premortem blood alcohol level was 0.28 percent.  Thus, he was intoxicated at the time of the accident.

There is limited information in the claims file regarding the exact circumstances of the Veteran's death.  Although the death certificate indicates he was hit by a car as a pedestrian, it is not clear whether it was related to intoxication.  A December 2010 VA primary care note indicates that the Veteran's physician was informed by the physician-in-charge at Erie County Medical Center (ECMC) that the Veteran died at about 10 am.  The VA physician was told the Veteran was hit by a car while crossing the street at 10 pm the night before and was transported first to the Mercy Hospital Emergency Room and then ECMC.  Although the Veteran had alcohol in his system at the time of his death, it is unclear from any of the information of record as to whether the accident was related to intoxication.  A November 2010 VA treatment record also reflects that the Veteran had described having episodes of "falling."  The RO should attempt to obtain any police reports or other records of the accident from the appellant.  The Veteran's death certificate reflects that he died at Mercy Hospital as an inpatient.  Records from Mercy Hospital have not been associated with the claims file.  The records are relevant to the claim and an attempt should be made to obtain these records.  The December 2010 VA primary care note also reflects that the Veteran was transferred to ECMC.  Thus, an attempt should also be made to obtain records from that facility.

Additionally, the October 2012 opinion from Dr. J.L.B. indicates the Veteran's death may be related to a service-connected disability.  If additional information is obtained regarding the circumstances of the Veteran's death, a medical opinion should be obtained as to whether the Veteran's cause of death was related to service or a service-connected disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 


In the February 2011, the RO also denied the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  In her March 2011 notice of disagreement, the appellant and her representative specified that she disagreed with the denial of DIC benefits and service-connected cause of death.  The initial March 2011 response letter to the appellant indicated that she disagreed with the denial of DIC and entitlement to service-connected death benefits.  There is no evidence in the claims file that the appellant withdrew her claim for entitlement to DIC benefits.  To date, however, the RO has not issued a statement of the case (SOC) in response to this notice of disagreement.  Accordingly, the Board is required to remand the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to § 1318 DIC benefits for issuance of a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the appellant and request more information regarding the circumstances of the Veteran's death.  Request that the appellant send any police accident  reports, hospital records, insurance reports or other information relevant to the claim.

2.  After obtaining any necessary consent forms from the appellant, obtain any Mercy Hospital and/or Erie County Medical Center records from the Veteran's admission after the accident in December 2010.  If no records are available, the claims file must indicate this fact.

3.  Obtain any police accident reports relating to the Veteran's accident in December 2010.  If no records are available, the claims file must indicate this fact.

4.  After completion of the above the claims file should be sent to a VA clinician with appropriate expertise to provide an opinion as to the following:

* Whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any disease or injury incurred in or aggravated by service caused or contributed substantially or materially to the Veteran's death.

* Whether it is at least as likely as not that the Veteran had a substance abuse disorder that was secondary to, or a symptom of a service-connected disability, to include service-connected PTSD and headaches and dizziness, residuals of a traumatic brain injury.

The VA examiner should consider the October 2012 opinion from Dr. J.L.B. indicating that the Veteran's service-connected PTSD symptoms contributed to his chemical dependency issues.

* If the examiner determines that the Veteran had a substance abuse disorder that was secondary to, or a symptom of a service-connected disability, provide an opinion as to whether the substance abuse disorder caused or contributed substantially or materially to the Veteran's death.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Provide the appellant with a statement of the case as to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal as to the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

6.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



